Fisher, J.,
delivered the opinion of the court.
The petitioner, as a distributee of the estate of John Furniss, deceased, filed his petition in the Probate Court of Franklin county, alleging that the appellant qualified at the September Term, 1840, of said court, as administrator de bonis non, upon said estate, and praying that he be cited to make a final settlement of the same. The answer of the administrator shows that the estate was duly declared insolvent, and that there is nothing to be distributed to the petitioner. The court, however, considering this defence insufficient, ordered that the administrator should proceed to make his final account.
It is clearly shown that the estate is insolvent. The petitioner cannot, therefore, pray for an account until these several orders of the court shall have been set aside; for, under the showing made, creditors alone are interested in the estate. When the estate was declared insolvent, and the report of the commissioners returned *45and confirmed by the court, showing the insolvency of the estate, it was virtually finally administered as to the distributees.
Decree reversed, and petition dismissed.